Appeal from a judgment of the County Court of Tompkins County, rendered July 16, 1974, upon a verdict convicting defendant of criminal sale of a dangerous drug in the third degree. Defendant was indicted, tried and convicted of criminal sale of a dangerous drug in the third degree. He was sentenced to a five-year term of probation. On this appeal his major contention is that he was entrapped, as a matter of law, as defined by section 40.05 of the Penal Law, and, consequently, the verdict should be reversed and the indictment dismissed. Proof offered ;by the prosecution consisted mainly of the testimony of a State Trooper who *972worked as an undercover agent and of an informer. The record reveals that there are contradictions in the testimony of the two prosecution witnesses and also between their testimony and the proof offered by the defendant. This, however, created only questions of fact and credibility for the jury to determine. They were implicitly determined against the defendant. An examination of the record in its entirety convinces us that there was sufficient evidence to justify the conclusion that defendant failed to establish the defense of entrapment by a preponderance of the evidence. The record, in our view, also contains ample proof to justify a verdict of guilty beyond a reasonable doubt. We have considered all of the other issues raised by the defendant urging reversal and find them unpersuasive. Judgment affirmed. Greenbloot, J. P., Sweeney, Main, Herlihy and Reynolds, JJ., concur.